Citation Nr: 0126937	
Decision Date: 11/30/01    Archive Date: 12/03/01	

DOCKET NO.  94-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury as secondary to service-connected disabilities.

2.  Entitlement to service connection for facial scars as 
secondary to service-connected disabilities.

3.  Entitlement to an increased evaluation for postoperative 
residuals, fusion of the right wrist, to include loss of use 
of the hand, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Board has remanded the appeal in January 1996 and 
November 1998.  The issue of entitlement to an increased 
evaluation for a nervous disorder, evaluated as 50 percent 
disabling, was remanded by the Board in November 1998.  In a 
statement, received in January 1999, the veteran indicated a 
desire to withdraw his appeal with respect to an increased 
rating for a psychiatric disorder.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (2001).  
Therefore, the issue of entitlement to an increased rating 
for psychiatric disorder has been withdrawn and is no longer 
in appellate status.


FINDINGS OF FACT

1.  A currently manifested neck disability is not related to 
service-connected disability.

2.  Currently manifested facial scars are not related to 
service-connected disability.



CONCLUSIONS OF LAW

1.  A neck disability is not proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001).

2.  Facial scars are not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  See also 
recently published regulations at 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  In this regard, the Board observes that VA and 
private treatment records have been obtained, as well as the 
report relating to an accident in December 1989.  The veteran 
has been afforded multiple examinations and the Board's 
remands have been complied with, in that substantial 
compliance has been made with respect to examination requests 
in those remands.  The veteran and his representative have 
been provided with a statement of the case and multiple 
supplemental statements of the case, advising them of the 
evidence considered, pertinent law and regulations, including 
the VCAA, as well as the evidence necessary to establish 
entitlement to the requested benefits and the reason for the 
denials.  Therefore, it is concluded that the VA has complied 
with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The record reflects that the veteran was involved in a motor 
vehicle accident on December 25, 1989.  At that time service 
connection was in effect for status postoperative bone graft 
with fusion of the right wrist, major depression, 
tenosynovitis and/or ankylosis of the right thumb, middle and 
ring fingers, and scars of the right and left iliac crests 
and left thigh.  The veteran's assertion is that service-
connected disability associated with his right wrist and 
right hand, together with medication he was taking for his 
service-connected major depression, resulted in his inability 
to avoid involvement in the motor vehicle accident on 
December 25, 1989.

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

The Louisville Police report, relating to the December 25, 
1989, motor vehicle accident, reflects the accident 
description as being a multi-car accident with the officer 
being unable to determine the sequence of events other than 
vehicle number 1 stopped in the fast lane and was struck by 
vehicle number 2 causing a multi-car accident.  It was noted 
that the roadway was very slick (icy).  The report reflects 
that there were six vehicles involved in the accident with 
the veteran's vehicle being the fourth vehicle involved.  The 
report reflects that the posted speed limit was 55 miles per 
hour with vehicle number 1 being stopped, vehicle number 2 
traveling at 35 to 40 miles per hour, and vehicles 3, 4, 5, 
and 6 all traveling between 30 and 40 miles per hour.  

A December 1989 private hospital record reflects that the 
veteran was transported to the hospital on December 25, 1989, 
by ambulance.  It notes his medications.  He had a forehead 
laceration that was sutured.  X-rays of his cervical spine 
revealed mild degenerative joint disease, but were otherwise 
normal.  

A March 1991 VA X-ray of the veteran's cervical spine 
reflects an impression of healed mild compression fractures 
of the vertebral bodies of C5-6 with mild degenerative 
changes.  

The report of a February 1997 VA neurology examination 
reflects that the veteran reported that, in December 1989, he 
had been traveling on the expressway when he saw an accident 
ahead and was unable to avoid it.  He indicated that he was 
driving at the speed limit.  The report of a February 1997 VA 
orthopedic examination indicates that the veteran had 
degenerative changes of the cervical spine that may have been 
accelerated by the 1989 motor vehicle accident.  

The veteran was afforded VA examinations in February and 
April 1999 with an addendum thereto in June 1999.  These 
reports reflect that the veteran had the fusion plate removed 
from his right wrist six months prior to the December 1989 
accident and driving was not normally restricted six months 
after removal of a plate for a wrist fusion.  Therefore, it 
was concluded that there was not a causal relationship 
between the wrist injury and the subsequent motor vehicle 
accident.

The report of an April 2001 VA psychiatric opinion reflects 
that the veteran's claims file had been reviewed and 
concludes that there was no relationship between medication 
the veteran was taking and his involvement in the motor 
vehicle accident on December 25, 1989.  

The evidence of record reflects that the veteran was involved 
in a motor vehicle accident on December 25, 1989.  The only 
evidence of record that associates the veteran's involvement 
in the motor vehicle accident is the veteran's own statements 
indicating his belief that medication and impairment of his 
right wrist and hand caused his involvement in the accident.  
There is no competent medical evidence indicating that there 
is any proximate cause between any of the veteran's service-
connected disabilities, including medication taken therefor, 
and the veteran's involvement in the motor vehicle accident 
on December 25, 1989.  All of the competent medical evidence, 
addressing the subject, indicates that the veteran's 
involvement in the motor vehicle accident on December 25, 
1989, was not proximately due to or the result of any 
service-connected disability or medication taken therefor.  
Further, the accident report itself reflects that six 
vehicles were involved in the accident and that road 
conditions were very icy.  With consideration of road 
conditions, involvement of multiple other vehicles that would 
not be attributed to the veteran's service-connected 
disabilities, as well as competent medical evidence 
indicating no relationship between the veteran's service-
connected disabilities and his involvement in the motor 
vehicle accident, the Board concludes that a preponderance of 
the evidence is against a finding that there is any current 
neck disorder or facial scarring that is proximately due to 
or the result of, or been chronically worsened by, any 
service-connected disability, including medication taken 
therefor.

In May 1999 the veteran submitted a statement indicating that 
he had fallen down a stairway and been unable to use his 
service-connected right hand to break his fall.  He indicated 
that he had aggravated an old neck injury.  A May 1999 letter 
from a private physician indicates that the veteran had an 
acute muscle strain and lumbar strain secondary to the fall 
in May 1999.  In light of the characterization by the private 
physician that the veteran had an acute muscle strain, 
assuming for purposes of this analysis that the acute muscle 
strain refers to the veteran's neck, there is no competent 
medical evidence indicating that the veteran experienced 
chronic disability that was proximately due to or the result 
of, or chronically worsened by, the service-connected right 
wrist and hand disability and there is competent medical 
evidence indicating that there is no chronic disability of 
the neck related to the fall in May 1999.  Therefore, a 
preponderance of the evidence is also against a finding that 
any neck disorder is proximately due to or the result of, or 
been chronically worsened by, service-connected disability as 
a result of a fall in May 1999.


ORDER

Service connection for residuals of a neck injury as 
secondary to service-connected disabilities is denied.

Service connection for facial scars secondary to service-
connected disabilities is denied.



REMAND

At the time of the Board's November 1998 remand the issue of 
entitlement to an increased evaluation for postoperative 
residuals, fusion of the right wrist, to include loss of use 
of the hand, then evaluated as 40 percent disabling, was in 
appellate status.  A February 2001 RO decision granted a 
50 percent evaluation for the veteran's service-connected 
postoperative bone graft with fusion of the right wrist under 
38 C.F.R. Part 4, Diagnostic Code 5214 (2001).  The decision 
indicates that this was considered a total grant of benefits 
on appeal.  In a statement, received in July 2001, the 
veteran indicates that he still desires to be compensated for 
loss of use of his hand.  Under 38 C.F.R. Part 4, Diagnostic 
Code 5125, a 70 percent evaluation for loss of use of the 
major hand may be assigned.  Therefore, the Board concludes 
that the February 2001 RO decision was not a total grant of 
benefits on appeal because a higher award could be made based 
on loss of use of the hand.  A review of the record indicates 
that the veteran was not issued a supplemental statement of 
the case addressing the issue of an increased evaluation for 
postoperative residuals, fusion of the right wrist, to 
include loss of use of the hand.  See 38 C.F.R. § 19.37 
(2001), regarding issuance of a supplemental statement of the 
case after receipt of additional pertinent evidence.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and extent of his 
service-connected postoperative 
residuals, fusion of the right wrist.  
All indicated tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to and reviewed by the examiner 
and the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least likely as 
not that the veteran experiences loss of 
use of the right hand as a result of his 
service-connected disability.  The 
examiner should comment upon whether no 
effective function remains other than 
that which would be equally well served 
by an amputation stump with a suitable 
prosthetic appliance.  A complete 
rationale for all opinions offered should 
be provided.  

2.  Then, after ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate the 
issue remaining on appeal.  

3.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


